Citation Nr: 0420508	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  04-06 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He died in June 2001; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  In March 2002, 
correspondence was received from the appellant by which she 
disagreed with the January 2002 rating decision.  The RO 
issued a Statement of the Case (SOC) in December 2003 and the 
appellant perfected her appeal the following month.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims has been developed.

2.  The immediate cause of the veteran's death in June 2001 
was identified on the death certificate as cardio respiratory 
arrest due to cardio arrhythmia and arteriosclerotic disease.
 
3.  Prior to his death, the veteran had established service 
connection for urolithiasis and for appendectomy residuals, 
evaluated, respectively as 10 percent disabling and 
noncompensable.

4.  The probative and competent medical evidence indicates 
that the veteran's service-connected urolithiasis contributed 
to his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is granted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2003).

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code, is established.  38 
C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran's death is related to 
his service-connected urolithiasis.  The determination of the 
merits of the claim must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that evidence supporting 
a claim or being in relative equipoise is more than evidence 
that merely suggests a possible outcome.  Instead, there must 
be at least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1) (2003).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

Here, the death certificate lists the cause of the veteran's 
death in June 2001 as cardio respiratory arrest due to cardio 
arrhythmia and arteriosclerotic disease.  The appellant 
specifically alleges that the medical evidence shows that the 
veteran's service-connected disabilities contributed to his 
death.  Prior to his death, the veteran was service-connected 
for urolithiasis and evaluated as 10 percent disabled due to 
this condition.  The veteran was also service-connected for 
noncompensable appendectomy residuals.

The veteran underwent an examination at a VA facility in June 
1999.  The examination report reflects that in addition to 
urolithiasis, he also had a slight elevation of serum 
creatinine, suggestive of very mild renal insufficiency.  The 
report reflects that the degree of renal insufficiency could 
conceivably be due to damage from renal calculi or previous 
renal stone surgery.  The examiner indicated that the renal 
insufficiency was also quite compatible with the decrease 
renal function seen in a patent of the veteran's age.

A November 2000 letter from a private nursing home 
administrator reflects that the veteran had been admitted for 
care the previous month and that he would continue to need 
nursing care for a kidney condition.

An August 2001 letter shows that a private physician 
indicated that, after reviewing the veteran's case, he 
determined that the veteran suffered from a number of 
conditions to include chronic urinary tract infections, 
nephrolithiasis, chronic renal failure, arteriosclerotic 
cardiovascular disease and cerebrovascular atherosclerosis.  
The physician indicated that the veteran's cause of death 
(arrhythmia) was "without question" brought on by a 
combination of electrolyte imbalance, azotemia and renal 
failure secondary to an acute pyelonephritis and sepsis.

The private physician submitted an additional statement in 
February 2002 in which he chronicled that the veteran had had 
significant urinary infections, for which he was prescribed 
medications, the months prior to his death.  The physician 
indicated that the veteran's urosepsis contributed to his 
death.  The letter reflects that the physician believed that 
the veteran would not have died on his date of death if he 
had not had severe urosepsis.

A VA physician reviewed the veteran's claims folder in 
November 2003.  The resulting report reflects that the 
examiner indicated that he did not see from any medical 
records the state of the veteran's condition when he died.  
In response to the February 2002 letter from the private 
physician, the VA physician stated that he could see no 
evidence in the claims folder that the veteran had had an 
episode of urosepsis preceding his death.  He indicated that 
without those records, he could only speculate between any 
associated between urosepsis and the veteran's cause of death 
(but noting that it was in the realm of possibility if 
medical evidence reflected the occurrence of certain events).

When the medical opinions of record are reviewed together, it 
is clear that the veteran's service-connected urinary 
condition did not cause his death.  At issue is whether is 
substantially contributed to his death.  A contributory cause 
of death is inherently one that is not related to the 
principal cause of death.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially to 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (c)(1) (2003).  Here, the VA 
physician did not rule out that the veteran's service-
connected urinary condition could have contributed to his 
death.  While the VA physician indicated that he could see no 
evidence of an episode of urosepsis preceding the veteran's 
death, the VA physician also indicated that he did not see 
the state of the veteran's condition when he died from the 
medical records.  The evidence of record contains the 
veteran's nursing care records dating from his admission in 
October 2000 to the time of his death, including progress 
notes and medication lists.  It is unclear from the November 
2003 examination report whether the VA physician was stating 
that the medical records did not show the condition of the 
urosepsis or did not show the veteran's overall condition.  
Additionally, the VA physician did not remark upon the urine 
culture reports that the private physician used to support 
his opinions contained in the February 2002 letter.  In 
contrast, the private physician clearly listed sepsis as a 
cause of death in his August 2001 letter and specifically 
indicated that the veteran's urosepsis contributed to his 
death in the February 2002 letter.  He further indicated the 
veteran would not have died on his date of death if he had 
not had severe urosepsis.  In short, the competent medical 
evidence is evenly balanced as to whether the veteran's 
service-connected urinary condition substantially contributed 
to his death.  As such, the Board finds that the evidence of 
record rises to at least the level of equipoise such that, 
with resolution of reasonable doubt in the appellant's favor, 
service connection is warranted for the cause of the 
veteran's death.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a) (2003).  In this 
case, as service connection for the cause of the veteran's 
death is warranted, the Board finds that the appellant has 
met the conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is established.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



